 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE
 6
            GAVIN SANTJER,
 7
                                  Plaintiff,
 8                                                        C18-456 TSZ
               v.
 9                                                        ORDER
            RHINO NORTHWEST, LLC,
10
                                  Defendant.
11
            Counsel having advised the Court that this matter has been resolved, docket no.
12
     34, and it appearing that no issue remains for the Court’s determination,
13
            NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with
14
     prejudice and without costs. In the event settlement is not perfected, either party may
15
     move to reopen and trial will be scheduled, provided such motion is filed within 30 days
16
     of the date of this Order.
17
            The Clerk is directed to send a copy of this Order to all counsel of record.
18
            IT IS SO ORDERED.
19
            Dated this 7th day of August, 2019.
20

21

22
                                                      A
                                                      Thomas S. Zilly
                                                      United States District Judge
23

     ORDER - 1
